Citation Nr: 0721976	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-26 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right knee.

3.  Entitlement to service connection for residuals of a 
left knee injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for back disability; reopened a 
claim of service connection for right knee disability, but 
denied it on the merits; and declined to reopen a claim of 
service connection for residuals of a left knee injury.  The 
RO issued a notice of the decision in November 2004, and the 
veteran timely filed a Notice of Disagreement (NOD) in March 
2005.  Subsequently, in June 2005 the RO provided a Statement 
of the Case (SOC), and thereafter, in August 2005, the 
veteran timely filed a substantive appeal.  The RO issued a 
Supplemental Statement of the Case (SSOC) in November 2005.

The veteran initially had requested a videoconference hearing 
on these matters, but he subsequently withdrew that request 
in writing in November 2005.  See 38 C.F.R. § 20.704(e).    

Although the RO reopened the veteran's claim for service 
connection for a right knee disorder, denying entitlement on 
the merits, and initially declined to reopen the left knee 
service connection claim, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen the claims.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the RO's 
finding.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  

With respect to the merits of these claims, the Board must 
REMAND the appeal to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.



FINDINGS OF FACT

1.  The RO denied service connection for a bilateral knee 
disability, in a December 2000 rating decision; the veteran 
did not appeal that decision.

2.  The evidence submitted since the December 2000 decision 
includes an October 2005 VA examination report; this evidence 
is new and raises a reasonable possibility of substantiating 
the claim for service connection for a bilateral knee 
disability.


CONCLUSIONS OF LAW

1.  The December 2000 rating decision that denied the 
veteran's claims for service connection for a bilateral knee 
disability, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.104, 20.1103 (2006).

2.  Because the evidence presented since the December 2000 RO 
decision is new and material, the claims for service 
connection for bilateral knee disabilities are reopened. 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, determining that his service connection 
claims relating to a bilateral knee disorder are reopened, 
and therefore, a further discussion of the VCAA duties is 
unnecessary at this time.  It should be noted, however, that 
the RO should cure any potential defects in notice, as would 
be demonstrated by a failure to notify the veteran of all 
five elements of a service connection claim (to include the 
type of evidence necessary to establish a disability rating 
and the effective date for the claimed disability), or 
assistance provided by VA, prior to its determination of a 
proper disability rating and effective date for the veteran's 
service-connected disability.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004) (holding that proper VCAA notice 
must "precede an initial unfavorable [RO] decision"); see 
also Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006) 
(holding that the VCAA notice requirements contained in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, which 
include (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability).   

II.  New and Material Evidence

a.  Law and Regulations
If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final 
and the claim will not thereafter be reopened or allowed."  
38 U.S.C.A. § 5108, however, provides an exception to this 
rule by requiring the Secretary to reopen a claim that has 
been finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The Board notes that the veteran filed his March 2004 and 
August 2004 claims that are the subject of this appeal after 
August 29, 2001, the effective date of the current version of 
38 C.F.R. § 3.156(a), which sets forth the standard for "new 
and material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.  In addition, "[i]n order to warrant 
reopening a previously and finally disallowed claim, the 
newly presented or secured evidence . . . must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim."  Evans v. West, 9 Vet. App. 273, 284 (1996) 
(Emphasis added).  That is, "the newly presented evidence 
need not be probative of all elements required to award the 
claim . . . but need be probative only as to each element 
that was a specified basis for that last disallowance."  Id.        

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b.  Analysis
In December 2000, after considering the veteran's service 
medical records (SMRs), an October 2000 VA examination 
report, and the veteran's July 2000 claim application, the RO 
denied service connection for residuals, right knee and left 
knee injuries.  It issued a notice of this decision in 
January 2001, which also apprised the veteran of his 
appellate rights.  The veteran did not file an NOD with that 
decision, and the next correspondence received by VA from the 
veteran bears a date of March 2004.     

The December 2000 RO decision qualifies as a "final" 
decision within the meaning of 38 U.S.C.A. § 7105(c) because 
the veteran did not file a timely NOD in response to that 
decision.  The Board, therefore, lacks jurisdiction to 
entertain the veteran's service connection claims relating to 
the bilateral knees, unless, pursuant to 38 U.S.C.A. § 5108 
and 38 C.F.R. § 3.156(a), he supplies new and material 
evidence with respect to the claims that had previously and 
finally been disallowed in December 2000.  

In the instant case, the post-December 2000 record reveals 
that the veteran has provided new and material evidence with 
respect to the claimed residuals of an in-service bilateral 
knee injury.  Specifically, the veteran underwent an October 
2005 VA examination of the bilateral knees, and the clinician 
made findings with respect to the likelihood of a service-
current disabilities nexus.  This evidence qualifies as 
"new" because it did not exist before the issuance of the 
December 2000 final decision, and is not cumulative of other 
evidence in the record.  This evidence is "material" 
because it relates to an unestablished fact necessary to 
substantiate the claim, namely, the causal connection and 
continuing symptomatology associated with the veteran's 
current bilateral knee disorders to his active service.  It 
further raises a reasonable possibility of substantiating the 
veteran's claims of service connection.  Accordingly, the 
veteran's bilateral knee injury claims that were the subject 
of the December 2000 RO final decision are reopened.  

Because the Board has reopened the 2000 claims, it must make 
a determination on the merits and "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey, 7 
Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  As 
described below, however, the medical evidence of record 
requires additional development, and therefore, the Board may 
not adjudicate these issues at this time. 


ORDER

The claim of service connection for DJD, right knee, is 
reopened.

The claim of service connection for residuals, left knee 
injury, is reopened.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 19.9 
(2006).  A summation of the relevant evidence is set forth 
below.  

a.  Factual Background
The veteran's February 1989 Report of Medical Examination for 
Enlistment contains a normal clinical evaluation of the lower 
extremities and the spine.  In the accompanying Report of 
Medical History, the veteran indicated that he had not 
experienced recurrent back pain or a trick knee.   

An April 1990 Chorological Record of Medical Care discloses 
that the veteran complained of right knee pain off and on for 
the previous two months.  At this time he had tenderness 
along the medial course of the patellar tendon, with pain on 
examination of the leg.  The clinician assessed the veteran 
as having patellar tendonitis, right knee, and directed the 
veteran to use an ACE wrap and to partake in no exercise.     

May 1990 Chronological Records of Medical Care indicate that 
the veteran had twisted his left knee while bending over.  He 
reportedly heard a "pop" at that time.  At this time, the 
veteran had severe tenderness over the medial collateral 
ligament (MCL) as well as moderate swelling over the medial 
aspect of the knee joint.  The physician determined that the 
veteran had incurred an MCL tear of the left knee.  In the 
days following, the veteran's knee appeared less swollen and 
was less tender, and he reported improvement, although he 
continued to wear a left knee brace.        

Approximately one week later, another Chronological Record of 
Medical Care describes a follow-up on the left knee injury.  
The veteran could ambulate and reportedly felt better.  The 
clinician offered his impression that the veteran had a 
resolving MCL strain of the left knee, and prescribed him 
light duty for 10 additional days in addition to wearing a 
brace.  

A November 1991 Chronological Record of Medical Care 
discloses that the veteran had unresolved low back pain after 
having had a slip and fall on deck a few days before.  He 
described having radiating pain down the left thigh and leg, 
but denied numbness, bowel or bladder symptoms or 
paresthesias.  A physical examination revealed mild 
tenderness to palpation over the L3-L4 region. Without 
crepitus or bruising.  The clinician assessed the veteran as 
having post-traumatic low back strain and prescribed light 
duty work and Motrin.  

The veteran's February 1993 Report of Medical Examination for 
Separation contains a normal clinical evaluation of all 
systems, to include the spine and lower extremities.  In the 
companion March 1993 Report of Medical History for 
Separation, the veteran indicated that he had received 
treatment for knee trouble two years earlier and that he had 
experienced swollen or painful joints.  

As noted in the October 2000 VA examination report, the 
veteran complained of having bilateral knee problems.  With 
respect to the left, knee, the veteran reported having 
experienced multiple dislocations of the patella and recalled 
straining his MCL during service.  After a physical 
examination, the clinician diagnosed the veteran with tight 
lateral retinaculm with wide Q angle and a tendency for 
lateral dislocation of the left patella.  

As for the right knee, the veteran complained of patella 
subluxation, although he had never dislocated it.  The 
veteran described his in-service injury of this knee and 
noted that he has taken Ibuprofen for the accompanying pain.  
After a physical examination, the clinician offered his 
impression that the veteran had significant tear of the 
medial meniscus, right knee, and also a wide Q angle with 
tight lateral retinaculim and a tendency to sublux.  He 
offered no medical opinion, positively or negatively, as to 
the casual nexus, if any, between these current knee problems 
and the veteran's active service or any incident thereof.     

A March 2001 VA medical note reflects that the veteran 
complained of right knee pain and contains a diagnosis of 
DJD, right knee.  A September 2001 VA medical report 
similarly indicates that the veteran had DJD.  

An April 2003 VA medical record discloses that the veteran 
had lumbar spondylitis, L4-L5 and L5-S1, as well as herniated 
lumbar intravertebral disc L4-L5 and L5-S1; cauda equine 
compression; lateral recess stenosis, L4-L5 and L5-S1; and 
hypertrophy of the ligamentum flavum.  At this time, he 
underwent microneurosurgical L4 and L5 laminectomies; 
bilateral L4-L5 and L5-S1 medical facectomies with extended 
foraminotomies; in addition to L4-L5 and L5-S1 diskectomy.  

In his April 2005 Statement in Support of Claim, the veteran 
indicated that he could control the pain arising from his in-
service bilateral knee injuries and back injury with over-
the-counter medication at the time of the injuries, but with 
time and increasing age, he could no longer control the pain 
associated with residuals of these injuries.  

An August 2005 MRI of the right knee revealed a probable 
partial tear and inflammation of the anterior cruciate 
ligament, a large Baker's cyst and early degenerative changes 
of the posterior limb of the medial meniscus.  An 
accompanying spine MRI disclosed abnormal results with a 
large left paracentral disk protrusion at L4-L5 and central 
to left paracentral disk protrusion at L5-S1 levels and with 
apparent compression over the left S1 nerve root in the 
canal.  

The veteran again submitted to a VA examination in October 
2005.  The physician noted that the veteran had injured his 
lumbar spine during service in November 1991, which caused 
pain and yielded a diagnosis of lumbosacral strain.  The 
veteran reported having occasional back pain throughout the 
remainder of his service, but indicated that he could handle 
the pain.  After service, the veteran stated that he 
continued to have intermittent pain in the back, which had 
gradually increased to steady pain, which persisted 
currently.  He further described feeling pain down both legs, 
worse on the right, and reported that he had undergone a 
lumbar laminectomy in April 2003.  The veteran also submitted 
to a microlaminectomy at the L4-L5/L5-S1 regions, a 
foraminotomies at the L4-L5/L5-S1 areas, and had a diskectomy 
at the S1 level.  Following this surgery, the veteran's pain 
had decreased and he had fared reasonably well, although he 
experienced numbness in the left foot and leg.  At this time 
the veteran did not use a brace or a cane, nor had he 
experienced incapacitating episodes during the past year.  

As for his knees, the physician noted the veteran's in-
service right knee injury, which occurred in April 1990 and 
the left knee injury, which happened in May 1990.  After his 
service, the veteran continued to have intermittent right 
knee pain, as well as instability, which had caused him to 
fall numerous times over the past year.  Likewise, after 
service, the veteran's left knee had only occasional, 
intermittent pain, rated at a 2/10.  

After a physical examination, the physician diagnosed the 
veteran with lumbosacral disc disease; S1 nerve root 
compression; lumbar laminectomy with foraminotomies at L4-
L5/L5-S1; S1 diskectomy; partial tear of the anterior 
cruciate ligament of the right knee; tear of the medial 
meniscus of the right knee; Baker's cyst of the right knee; 
and increased density of the left tibia.  As for whether a 
causal link existed between these current disorders and the 
veteran's active service or any incident thereof, the 
physician concluded as follows:  With respect to the current 
back malady, he noted the veteran's in-service treatment for 
a back injury in 1991 and observed that "[h]e did have 
continued pain and pain shortly after discharge."  He also 
stated that although the veteran did not undergo an MRI at 
that time, "[h]e did show up with a disk two years after his 
injury."  While the physician stated that "it would be 
speculation on my part as to whether [the veteran] had a disk 
injury at the time of his injury in 1991 [because no MRI was 
performed at that time to confirm a disk injury]," he 
observed nonetheless that "[i]t is not unusual for people to 
have a disk injury with no MRI done at the time and then 
several years later be confirmed."  As for the veteran's 
right knee malady, the physician again noted that the veteran 
"did have an injury of the right knee in the service and he 
has had continued pain."  Again, however, he stated that 
"there would be speculation as to whether this was secondary 
to his injury at that time," but noted that "[i]t is not 
unusual to miss internal derangements in the knee at the time 
of injury, because MRI's are not usually done initially."  
Finally, with regard to the left knee disorder, the physician 
conveyed that it appeared only to constitute a strain or 
sprain, which was the same type of injury he had in service.  
Notwithstanding this observation, he expressed that this 
disorder "is less likely than not related to his service 
injury to the left knee."   

b.  Discussion
The issue in the instant appeal consists of whether positive 
nexus opinions exist in support of the veteran's claims.  The 
October 2000 VA examiner offered no opinion, in support of or 
against, with respect to whether any such causal link exists 
between the veteran's current bilateral knee disorders and 
back disability, and his active service or any incident 
thereof.  In addition, while the October 2005 VA clinician 
indicated that he would have to resort to speculation with 
respect to offering an opinion about any causal link between 
the right knee and back disorders and the veteran's 
documented in-service injuries, he did state, in general 
terms, that it was not unusual for individuals to undergo a 
disk injury or internal knee derangement without initial 
detection.  These statements, while not persuasive enough to 
grant the instant right knee and back disability claims 
because they do not specifically relate to this veteran's 
injuries, do give the Board pause in that they indicate the 
existence of some level of plausibility as to a service-right 
knee disorder and service-back disorder link.  The Board must 
therefore obtain another VA medical opinion to resolve these 
issues.  

Turning to the left knee disability claim, the Board 
similarly determines that further development is warranted.  
Specifically, although the October 2005 VA physician offered 
a negative nexus opinion, he provided no explanation as to 
how he arrived at this conclusion.  In addition, he noted 
that the veteran's current left knee malady "is the same 
type of injury that he had in the service," yet nonetheless 
concluded that the in-service injury and the current left 
knee disorder were unrelated.  These two assessments appear 
to contradict one another, and therefore, the Board deems 
necessary obtaining an additional medical opinion on this 
issue as well.

Accordingly, the case is remanded for the following action:

1.  The AMC/RO should provide the 
appellant with VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish ratings and effective dates 
for the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2.  The AMC/RO must arrange for VA 
medical examination to determine the 
nature and etiology of the veteran's 
current bilateral knee and back 
disability.  Following a review of the 
relevant medical evidence in the claims 
file, the examiner is requested to 
whether it is at least as likely as not 
that the veteran's current back and knee 
disability is related to his active 
service or any incident thereof, to 
include the documented knee and low back 
injuries.  The examiner is also requested 
to provide a rationale for any opinion 
expressed.  

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If the claims are not resolved to the 
veteran's satisfaction, the AMC/RO should 
issue an appropriate SSOC and provide an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


